FRUGÉ, Judge
(dissenting).
The majority in this case has reversed the district court’s judgment denying alimony pendente lite.
The trial judge in this case carefully reviewed the evidence before him and concluded that the wife had failed to prove any need for alimony pendente lite. Under Article 148 of the Civil Code the wife is entitled to alimony pendente lite if she has not sufficient income for her maintenance. The sum to which she is entitled must be arrived at by determining her needs and the means of her husband. In the present case we are confronted with the finding by the trial judge that the wife has not proved the need for alimony. It is incumbent upon her to prove this need, and she has failed in this burden. Sykes v. Sykes, 308 So.2d 816 (La.App. 4th Cir. 1975).
For this reason an affirmance of the trial court’s judgment is proper in this case, and I therefore must respectfully dissent.